Citation Nr: 0948131	
Decision Date: 12/22/09    Archive Date: 01/05/10

DOCKET NO.  07-02 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lower back 
disability, to include as secondary to the Veteran's service-
connected bilateral pes planus disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Megan L. Engebretson, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1979 to July 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDINGS OF FACT

1.  The Veteran has a lower back disability.

2.  The Veteran is service connected for bilateral pes 
planus.

3.  There is an approximate balance of competent medical 
evidence on the question of whether the Veteran's lower back 
disability is attributable to his service-connected bilateral 
pes planus disability.


CONCLUSION OF LAW

The Veteran's lower back disability is proximately due to, or 
the result of, his service-connected bilateral pes planus.  
38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 C.F.R. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, in light of the favorable decision below, the Board 
finds that any deficiency in the notice provided herein was 
not prejudicial to the Veteran nor would further development 
result in a more favorable result or be of assistance to this 
inquiry.

II.  Service Connection

Service connection may be granted for a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1131.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303(a). 

Secondary service connection may be granted for disability 
that is proximately due to, or the result of, a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2008).  
The evidence must show that a current disability exists and 
that the current disability was either caused by or 
aggravated by a service-connected disability.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks entitlement to service connection for a 
lower back disability.  He contends that his condition was 
caused by his service-connected bilateral pes planus 
disability.  He claims that his back disability was caused by 
the shoe inserts he was issued to treat his pes planus.  The 
Veteran did not seek treatment for or complain of a back 
disability during service.  

The Veteran was issued shoe inserts in January 2005 to help 
his pes planus disability.  In November 2005 the Veteran 
sought treatment for back pain.  He explained that the pain 
came on gradually in early October and progressed until he 
required treatment at the emergency room.  The Veteran 
described the pain as sharp and low, near his butt bone which 
radiated to both legs.  He said that it felt like it was 
coming from his heels in a twisting motion up to his back.  
He got some relief from the pain when lying down.  He 
reported no previous back injury.  The pain started almost 
immediately after he received his new arch supports.  The 
Veteran admitted that the supports help him walk better.  

A November 2005 CT scan of the lumbar and sacral spine 
revealed no evidence of fractures, dislocations, 
spondlolisthesis, or other abnormalities.  The L4-5 level 
revealed a broad-based disc bulge which coupled with mild to 
moderate facet hypertrophic change leading to bilateral mild 
to moderate neuroforaminal encroachment.  The L5-S1 had large 
anterior osteophytes and severe facet sclerosis but there 
were no disc protrusions and the neuroformia and spinal canal 
were preserved.  The examiner stated that the Veteran 
suffered from disc protrusion at L4-5 with resultant 
bilateral neuroforaminal narrowing and facet sclerotic 
changes at L5-S1 and to a lesser degree at 3-4 and 4-5.

A November 2006 x-ray revealed a moderate narrowing of the 
L4-L5 disc space.  There was no evidence of fracture or 
dislocation.  The examiner stated the Veteran had moderate 
degenerative disc disease of the L4-L5.

The Veteran was afforded a VA examination in May 2007.  The 
Veteran reported flair ups in his back when he gets up in the 
morning and when sitting or lying down too long.  He also 
stated the pain radiated down both legs.  Removing the arch 
supports did not relieve the pain.  The Veteran stated that 
he used a cane only for prolonged periods of ambulation.  The 
Veteran demonstrated that he could walk without a cane and 
stand erect.  The examiner performed a range of motion test 
which revealed increased pain on motion.  The Veteran 
complained of pain with light palpitation along the back.  
The examiner stated the Veteran had lumbar spondylosis with 
degenerative disc disease with disc protrusion at L4-5.  The 
examiner was of the opinion that the degenerative changes in 
the back were not the proximate result of the Veteran's 
service connected pes planus disability.  He stated that it 
would require resorting to mere speculation to opine that the 
Veteran's back condition is solely aggravated by use of the 
inserts during weight bearing, as he also reported complaints 
when non-weight bearing such as prolonged sitting, driving, 
or riding in a vehicle.

In December 2007 the Veteran had a routine examination.  He 
complained of pain in his lower back all the time which 
stretched from his heels to the lower back when he sits down.  
The Veteran reported using a cane for assistance walking at 
all times.  The doctor was of the opinion that because the 
Veteran had never reported back pain prior to receiving shoe 
inserts, that it was as likely as not that the inserts 
aggravated his lower back and resulted in the development of 
the Veteran's back pain.  The Veteran reported his pain to be 
at a level seven during the appointment.

In light of the evidence the Veteran is entitled to service 
connection for his lower back disability.  The record 
reflects that the Veteran has a back disability and he has 
consistently and frequently complained of pain since 
receiving his shoe inserts.

The Veteran is also currently service connected for bilateral 
pes cavus.  Secondary service connection is granted when 
there is a current disability that has been associated with a 
current service-connected disability through competent 
medical evidence.

There are two examinations on point in the claims file.  The 
May 2007 VA examination finds that the Veteran's back 
disability is not associated with his foot disability because 
the Veteran experienced pain and flare ups when sitting and 
lying down, which does not involve any weight bearing on the 
feet.  The Veteran was seen for a routine exam at a VA 
facility in December 2007 where the examiner stated that it 
was as likely as not that the Veteran's back disability was 
caused by the shoe inserts since the Veteran had not 
previously complained of back pain.  The Board finds both 
opinions competent and credible.  The VA examiner thoroughly 
reviewed the Veteran's claims file, conducted an examination, 
and provided a thoughtful explanation of his rationale.  
Additionally, the Veteran's treating physician had 
familiarity with the Veteran's condition based on his course 
of treatment and provided a rational opinion as to the 
etiology of the Veteran's condition.  Because the facts for 
and against granting service connection for a lower back 
disability are in relative equipoise, the Board grants 
entitlement to service connection for the Veteran's lower 
back disability.


ORDER

Entitlement to service connection for a lower back 
disability, to include as secondary to the Veteran's service-
connected bilateral pes planus disability is granted.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


